Citation Nr: 0412923	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1978 
to August 1978, August 1979 to May 1981, and from April 1984 
to October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  That rating decision, in part, granted 
service connection for left ear hearing loss and assigned a 
noncompensable (0%) disability rating, effective in February 
2000.  In October 2000 the veteran submitted a VA Form 21- 
4138 which can be construed as a notice of disagreement with 
the initial disability rating assigned.  

In October 2003, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

In June 2003 the veteran submitted a written statement which 
can be construed as a claim for entitlement to service 
connection for hemorrhoids.  This issue has not been 
adjudicated by the RO and is not properly before the Board.  
This issue is referred to the RO for action deemed 
appropriate.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  VA adopted regulations 
to implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a)(2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2003).  With respect 
to this duty to assist the claimant in obtaining evidence, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA requires that VA notify the 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require VA to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA). 

Service connection was granted for left ear hearing loss in 
September 2000, which is before the November 2000 effective 
date of the VCAA.  However, at no point during the pendency 
of the appeal has the veteran been provided with notice as 
required by the VCAA.  This notice must be provided by the 
RO.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).   

In December 2003 the veteran's representative submitted 
medical evidence in support of the claim for an increased 
rating.  Much of this evidence is unrelated to the veteran's 
left ear hearing loss disability.  However, there is a copy 
of the report of VA audiogram which was conducted in March 
2002.  This evidence was not in the claims file prior to 
this, and has not been reviewed by the RO.  This must be 
done.   

The case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his service 
connected hearing loss since 2002.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
All information obtained should be made 
part of the file.  The RO should also 
obtain all the records of any treatment 
at VA facilities which are not already on 
file.  

3.  The RO should readjudicate the claim 
in light of any evidence received.  The 
RO is reminded that the appellant 
submitted additional evidence in December 
2003.  If any benefit is denied, a 
supplemental statement of the case should 
be issued, and the appellant should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


